                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


   DELAWARE & HUDSON RAILWAY                               Civil Action No. 1:11-cv-00314 (BJR)
   COMPANY, INC., ET AL.,
                                                           ORDER FROM OCTOBER 23, 2018
                                         Plaintiffs,       PRE-TRIAL CONFERENCE

              v.

   KNOEDLER MANUFACTURERS, INC.

                                     Defendant.



                                         I.     INTRODUCTION

       The Court held a two-hour pre-trial conference on October 23, 2018. Present were counsel

for Plaintiffs Randall Pattee, Daniel Mohan, Alex Rubenstein, and Matthew Hammer, and counsel

for Defendant Matthew Planey and Daniel Bentz. Issues remaining before the Court are several

motions in limine, a recently filed motion about fees for an expert witness, and objections to

deposition designations. Having reviewed the parties’ submissions, the record of the case, oral

argument from the parties, and relevant legal authority, the Court rules as follows:

                                   II.        DISCUSSION

           A. Preparation for Trial

                     1.        The parties report that there is a very low possibility of settling the

                       case before trial.

                     2.        Trial will begin at 9:00am each day. Trial is expected to last no

                       longer than 10 days. Opening statements will be 30 minutes per side. Of

                       note, November 6 is also Election Day and the Court may need to make


                                                       1
                      special accommodations that day to permit jurors, parties, and court staff to

                      vote.

                    3.           During trial the parties should avoid bench conferences whenever

                      possible. The Court and parties can take up matters either before or after

                      each day’s session, or during the lunch break.

                    4.           Counsel were provided copies of the Court’s proposed statement of

                      the case and jury questionnaire and had an opportunity to review the same.

                    5.           The parties have submitted separate sets of jury instructions to the

                      Court. The Court instructed counsel to work together to develop a joint set

                      of jury instructions, reserving non-joint instructions for true substantive

                      differences.

                    6.           The Court’s rulings on objections to deposition testimony will be

                      presented in a separate order.

                    7.           The Court will rule on the proposed Special Verdict forms submitted

                         by the parties after the evidence is presented in the trial.

                    8.           The parties provided the Court a copy of each side’s witness list in

                         order of presentation, along with the exhibits that accompany each witness.

                    9.           The Court ruled from the bench denying Knoedler’s summary

                         judgment motion. A written order will follow.

           B. Knoedler’s Motion for Expert Fees

       Knoedler moved the Court to compel CP to pay reasonable expert fees for the time spent

by Knoedler’s expert Dr. James Salmon preparing for his deposition. Dkt. No. 219. Dr. Salmon

testified at his deposition for four hours. Knoedler argues that a reasonable ratio for preparation

                                                    2
time would be seven hours for every one hour in deposition, or in the alternative a 4:1 or 3:1 ratio.

CP argues that the matters reviewed by Dr. Salmon were not complex, that Knoedler has not met

its burden, and that the ratio the Court should allow should not exceed 3:1. Dkt. No. 227.

       The Court rules that 12 hours of preparation time for Dr. Salmon, or roughly a 3:1 ratio of

preparation to testimony time, is reasonable. CP is ordered to pay fees accordingly.

           C. Knoedler’s Motion in Limine #2: GE Terms and Conditions

       Knoedler moves to exclude from evidence a document titled “CONDITIONS OF

PURCHASE” with an effective date of May 15, 2000. This document purports to set forth the

terms and conditions for the transactions between Knoedler and non-party GE Transportation

(“GE”) that occurred on or after May 15, 2000. Dkt. No. 172, Ex. 1. Knoedler argues that the

document is inadmissible because the seats at issue in this case were sold before May 15, 2000.

CP counters that it will present testimony that the terms and conditions of the May 15 document

are similar or the same as ones existing at earlier dates.

       Since, depending on witness testimony, the document might have logical relevance to

whether the conditions of purchase in 2000 were similar to or the same as conditions of purchase

for seats bought before then, the Court denies the motion.

           D. Reference to Minnesota Litigation

       The Court has previously granted Knoedler motion in limine #5 to preclude reference to

previous litigation in Minnesota. Reinforcing this written ruling with discussion from the pre-trial

conference, the Court orders that any reference to this prior litigation should be avoided because

of its potential to unfairly prejudice Knoedler. The parties are free to question witnesses about

prior sworn testimony without specifically mentioning the prior litigation in Minnesota.

           E. CP’s Motion in Limine #4: Motion to Exclude Evidence of Seat Abuse

                                                  3
       CP moved to exclude testimony and/or documentary evidence of “unsubstantiated” seat

“abuse” by CP employees, arguing the that evidence is based on hearsay, speculation, and

conjecture.

       The Court previously deferred on this motion. Having heard oral argument, the Court

grants in part and denies in part the motion. Within the limits of possible relevance, witnesses will

be permitted to testify about seat abuse about which they have personal knowledge. They will not

be permitted to testify about seat abuse about which they have no personal knowledge.

              F. CP’s Motion in Limine #6: Motion to Exclude Expert Testimony of Mirek

                 Wierucki

       CP moves to exclude expert opinion testimony by Mirek Wierucki. Knoedler opposes the

motion.

       The Court previously deferred on this motion. Having heard oral argument, the Court

denies the motion. Mr. Wierucki’s testimony will be permitted subject to the Court’s rulings on

CP’s objections to his designated testimony (Dkt. No. 235). The Court also denies CP’s request

to prevent mention that CP formerly retained Mr. Wierucki as an expert.

              G. Other Motions in Limine

       The Court will defer ruling on the following motions in limine:

                      1. CP’s Motion in Limine 5: motion for indemnification jury instruction.

                      2. CP’s Motion in Limine 9: to eliminate non-party GE as a party potentially

                       at fault on the verdict form.

                      3. CP’s Motion in Limine 10: to eliminate Durham Industrial Sales, Inc. as a

                       party potentially at fault on the verdict form.




                                                  4
             4. CP’s Motion in Limine 16: motion for a jury instruction that the Knoedler

              seats that failed were not securely mounted and braced.

                              III.   CONCLUSION

The Court rules as stated above.



   Dated this 26th day of October, 2018.




                                            Barbara Jacobs Rothstein
                                            U.S. District Court Judge




                                        5
